Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of “present compound 2” as well as an additional active found within Group (a) in the reply filed on 10/15/2020 is acknowledged.
Claims 3, 5 and 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/15/2020.  As no art was deemed to read on the elected species “present compound 2”, the examiner has expanded the search to include species of the following structure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


wherein R1a is a C1-C4 hydrocarbon group having one or more halogen atoms, and R2 is a C1-C6 alkyl group.

Status of Examination


Applicant claims a compound of formula (I), a composition that contains a compound of formula (I) and an inert carrier as well as a method of controlling an arthropod by applying a composition that contains the compound of formula (I) to a harmful arthropod or a habitat where the harmful arthropod lives.  Additionally, the composition may also contain an insecticide, miticide or nematicide.
The claims will be given their broadest reasonable interpretation.
Claim Objections
Claim 1 is objected to because of the following informalities:  on third page, line 3 of claim 1, between “Group E” and “wherein” there is a comma missing.  Additionally, “and” is missing between the penultimate and ultimate limitations of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 1 and claims 2, 4, 6-8 and 11-17 which depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the group" in pg 3, ln 25, pg 4, ln 3, pg 4, ln 7, pg 4, ln 17, and pg 4, ln 22.  The recitation of “the group” is problematic and lacks proper 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bretschneider et al. (US 2004/0077641 A1, of record).
Applicant Claims
The scope and content of the claims was discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Bretscheider et al. discloses an insecticidal compound of the following formula:

    PNG
    media_image2.png
    330
    498
    media_image2.png
    Greyscale

wherein Z is C(H)2, R1 and R2 are hydrogen, Xn may be S(O)2-C1-C4 alkyl, and R is 
    PNG
    media_image3.png
    213
    281
    media_image3.png
    Greyscale
, where R14 is C1-C4-halogenalkyl (claims 1, 12, para [0003]-[0005], [0009]-[0013], [0016], [0021], [0033]).  Such a compound only differs from the claimed species in that one of the heterocyclic nitrogens on the pyrimidine and the tetrazole group attached to the pyrimidine with a CH2 linker have been switched to provide a positional isomer of the claimed species  Bretscheider et al. actually exemplifies a fair number of compounds where the X group is in the meta position in relation to the heterocyclic nitrogen atom as required by the presently claimed compound of formula (I), as well as tests compounds where R1 and R2 are both hydrogen and X is 
    PNG
    media_image3.png
    213
    281
    media_image3.png
    Greyscale
 (compounds 265-270, 275, 281, 287 and 293, third compound tested on page 114, Table F).  The compound may be included in a composition with an inert carrier, such as water and may be used to control pests, such as insects (claims 16-17, para [0189], [0733]).  Additional active agents may be combined with the compound, such as other insecticides (para [0735]-[0736]).
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Bretscheider et al. teach the compound, composition and method are discussed above but fails to exemplify the claimed compound, but Bretscheider’s further teachings and exemplifications cure the deficit. 
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	Based upon the disclosure of Bretscheider it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a compound:

    PNG
    media_image2.png
    330
    498
    media_image2.png
    Greyscale

	wherein Z is C(H)2, R1 and R2 are hydrogen, Xn may be S(O)2-C1-C4 alkyl and is in the meta position in relation to the heterocyclic nitrogen as claimed, and R is 
    PNG
    media_image3.png
    213
    281
    media_image3.png
    Greyscale
 , where R14 is C1-C4-halogenalkyl.  Furthermore, it would have been obvious to provide the claimed positional isomer of this compound with a reasonable expectation of success based upon their close structural similarity.  MPEP 2144.09(II).  Additionally, provision of the compound in a composition with an inert carrier, such as water, and inclusion of an additional insecticide and its use for controlling a harmful arthropod would have been obvious over the suggestion of Bretscheider to do so.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699